Citation Nr: 0515362	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  98-12 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to nonservice connected pension.

2.  Whether new and material evidence has been submitted for 
entitlement to service connection for a left shoulder 
disability.

3.  Whether new and material evidence has been submitted for 
entitlement to service connection for bilateral pes planus 
with heel valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from May 15, 1969 to July 
30, 1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

This case has been before the Board twice.  In August 2000, 
it was remanded for development of issues involving service 
connection for bilateral foot disabilities, based on a theory 
of aggravation of a pre-existing foot condition, for a left 
shoulder disability, and for epididymitis.  In August 2003, 
the claim was remanded to afford the veteran an opportunity 
to testify before a Veterans Law Judge who would decide his 
claim, as the Veterans Law Judge (then Member of the Board) 
he testified before in February 2000 had since left the 
Board.

The claim is now again before the Board.  Unfortunately, for 
reasons explained below, the Board finds it is again 
necessary to remand the veteran's claims for further 
development.

In February 2000, as noted above, the veteran testified 
before a Veterans Law Judge (then Member of the Board) who 
has since left the Board.  In July 2003, the Board afforded 
the veteran another opportunity for a hearing before a 
Veterans Law Judge who would decide his claim.  The veteran 
responded in August 2003 that he wished another hearing.  The 
Board remanded the claim in the same month to afford the 
veteran and opportunity for this hearing.  Accordingly, the 
veteran testified in August 2004 before the undersigned 
Veterans Law Judge, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West  
Supp. 2001) and who will participate in this decision.  A 
copy of the hearing transcript issued following the hearing 
is of record.

In his August 2004 testimony, the veteran and his 
representative claimed service connection for a lower back 
disability, as the residual of inservice injury.  This matter 
is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).

The Board has reviewed the record and has determined that 
additional development is necessary before appellate action 
may be completed in this case.

First, the Board notes that the claim for nonservice 
connected pension is inextricably intertwined with the claims 
for service connection.  See 38 U.S.C.A. § 1521 (j)(2) (West 
2000) (A veteran meets the service requirements of this 
section if such veteran served in the active military, naval, 
or air service-(2) during a period of war and was discharged 
or released from such service for a service-connected 
disability."); see also Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final decision 
on one issue cannot be rendered until a decision on the other 
issue has been rendered).  The appropriate remedy where a 
pending claim is inextricably intertwined with a claim 
currently on appeal is to remand the claim on appeal pending 
the adjudication of the inextricably intertwined claim.  See, 
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Second, the Board finds that the statement presented by the 
veteran's representative in support of the veteran's appeal 
(VA Form 646) in June 2003 is an effective notice of 
disagreement to the February 2003 rating decision.

Pursuant to the Board's August 2000 Remand, the RO developed 
for adjudication and issued a rating decision in February 
2003 concerning the issues of entitlement to service 
connection the veteran raised in his February 2000 hearing 
before the Board.  The RO found that the veteran had 
submitted new and material evidence to reopen the previously 
denied claim for a left shoulder disability, but denied the 
claim for service connection for a left shoulder disability; 
it declined to reopen the previously denied claim for service 
connection for bilateral pes planus with heel valgus; and it 
denied entitlement to service connection for epididymitis.  
In June 2003, the veteran's representative filed a statement 
in which she argued that the veteran should be service 
connected for the medical conditions that led to his medical 
discharge during active service.  The representative noted 
that while the veteran's bilateral foot condition pre-existed 
his entry into active service, it remained the veteran's 
adamant position that his active service aggravated that 
condition.  Moreover, the veteran continued to claim that 
injury to his left shoulder in service had resulted in his 
current left shoulder disability.

The Board accepts this document as an effective notice of 
disagreement to the February 2003 rating decision.  However, 
the RO has not had an opportunity to issue a statement of the 
case addressing this issue.

The Court has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and a 
statement of the case addressing the issue was not sent, the 
Board should remand the issue to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

As an aside, the Board notes it has a legal duty to address 
the "new and material evidence" requirement regardless of 
the actions of the RO.  If the Board finds that no new and 
material evidence has been submitted, it is bound by a 
statutory mandate not to consider the merits of the case.  
See Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 
1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  Thus, even though the RO held in its 
February 2003 rating decision that the veteran had presented 
new and material evidence to reopen the previously denied 
claim for a left shoulder disability, the Board has phrased 
the issue as one involving new and material evidence on the 
cover sheet of this decision.

Finally, the Board notes that the veteran testified in August 
2004 that he had received treatment for his claimed bilateral 
foot and left shoulder disabilities immediately after his 
discharge from active service, and to the present, including 
from VA Medical Centers.  He testified that he received this 
treatment from VAMC New York and Brooklyn, New York, and a 
satellite clinic that has since been closed.  In addition, he 
testified that he received treatment at Fort Hamilton, New 
York, and from a private treating facility within the year 
after his discharge for his left shoulder.  

The circumstances of this case are unique in that the 
regulations direct that nonservice connected pension may be 
granted absent the required length of service where the 
veteran served during a period of war and was discharged or 
released from service due to a service connected disability.  
Hence, even though the issue was not originally phrased as 
one involving service connection, the analysis of whether or 
not the disabilities for which he was medically discharged-
and for which he claims service connection-i.e., bilateral 
foot and left shoulder disabilities, is required.

The Board notes that the veteran's service medical records 
reflect he was medically discharged for bilateral hallux 
valgus with bunion formation, secondary to pes planus, with 
heel valgus and a contusion of the left shoulder.

Accordingly, the Board finds it would be helpful to fully 
develop the medical evidence in this case and then accord the 
veteran VA examinations to determine the nature and extent 
etiology of any manifested bilateral foot and left shoulder 
disability, to include review of the claims file and all of 
the medical evidence of record, even though the veteran has 
not yet perfected an appeal as to his claims for service 
connection for these disabilities and despite the fact that, 
if he should do so, the Board will have to make a 
determination on whether or not new and material evidence has 
been submitted.  See 38 C.F.R. § 3.159(c)(4) (2004).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); and VAOPGCPREC 7-2004; 69 
Fed. Reg. 59989 (2004). 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003), invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist a claimant with a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED for the following 
development:

1.  Ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), as 
well as VAOPGCPREC 7-2004, are fully 
satisfied as to the issues of entitlement 
to nonservice connected pension.  In 
particular, the RO must inform the 
appellant: (1) about the information and 
evidence not of record that is necessary 
to substantiate his claim for nonservice 
connected pension; (2) about the 
information and evidence that VA will 
seek to provide; (3) about the 
information and evidence the appellant is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to her claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  Issue a statement of the case 
regarding the issue of entitlement to new 
and material evidence to reopen the 
previously denied claims for a bilateral 
foot disability and a left shoulder 
disability.  The veteran should be 
apprised of his right to submit a 
substantive appeal as to these issues and 
to have his claim reviewed by the Board.

3.  Regardless of the veteran's response 
to No. 2, above, the veteran should be 
asked to identify the VA satellite 
facility at which he received treatment 
and the private treating physician and/or 
health facility at which he received 
treatment for his left shoulder condition 
immediately after being discharged from 
active service in 1969, as he had 
testified in August 2004 before the 
undersigned Veterans Law Judge.  The 
veteran should be asked to provide a 
current address, if possible.


4.  Obtain copies of any and all records 
of treatment accorded the veteran for his 
bilateral foot and left shoulder 
disabilities from Fort Hamilton, New 
York, and all other identified health 
care providers from 1969 to the present.  
In addition, request any and all 
inpatient and outpatient treatment 
records for treatment accorded the 
veteran at VAMC New York and Brooklyn, 
New York, and any other VAMC the veteran 
may have identified from 1969 to the 
present.

5.  If the requests for medical 
information are unsuccessful, notify the 
veteran of the nonresponse so that he 
will have the opportunity to obtain and 
submit the opinion and records himself, 
in keeping with his responsibility to 
submit evidence in support of his claim.  
38 C.F.R. § 3.159 (2004).

6.  Make arrangements to afford the 
veteran the appropriate VA examinations 
to determine the nature, extent, and 
etiology of his claimed bilateral foot 
and left shoulder disabilities.  All 
indicated tests and studies should be 
performed.  If other examinations by 
specialists are indicated, they should be 
conducted.  The claims folder, including 
all newly obtained evidence, must be sent 
to the examiner for review in conjunction 
with examination of the veteran.  The 
examiner should address the following 
matters:

?	Summarize the medical history, 
including the onset and course, of 
the bilateral foot and left shoulder 
disabilities.
?	Describe any current symptoms and 
manifestations attributed to the 
bilateral foot and left shoulder 
disabilities.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all symptoms of 
bilateral foot and left shoulder 
pathology identified.
?	Provide an opinion as to whether it 
is as likely as not that any 
manifested bilateral foot and left 
shoulder disabilities are caused by 
or in any other way etiologically 
related to active service, including 
whether or not any currently 
manifested bilateral foot disability 
is the result of aggravation of any 
pre-existing bilateral foot 
disability.

7.  After receipt of any and all newly 
acquired evidence, review the appellant's 
claim for entitlement to nonservice 
connected pension.  If the decision 
remains in any way adverse to the 
appellant, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

8.  If and only if the appellant perfects 
his appeal as to the issues involving 
service connection for bilateral foot and 
left shoulder disabilities, and after 
receipt of any and all newly acquired 
evidence, review the appellant's claim 
for service connection for bilateral foot 
and left shoulder disabilities as 
separate issues.  If the decisions remain 
in any way adverse to the appellant, he 
and his representative should be 
furnished with a supplemental statement 
of the case, and with a reasonable period 
of time within which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that failure to appear for a scheduled VA 
examination without good cause could result in the denial of 
his claims.  38 C.F.R. § 3.655 (2003).  The Board intimates 
no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Harvey Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


